Citation Nr: 1642549	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for shin splints of the right lower extremity.

2. Entitlement to service connection for shin splints of the left lower extremity.

3. Entitlement to an initial rating greater than 10 percent for bilateral pes planus with Achilles tendonitis and plantar fasciitis. 

4. Entitlement to an initial compensable rating for bilateral hallux valgus.

5. Entitlement to an effective date of service connection prior to February 28, 2011 for pes planus with Achilles tenonitis and plantar fasciitis, and bilateral hallux valgus. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION


The Veteran served on active duty from March 2001 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case is currently under the jurisdiction of the RO in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded to afford the Veteran an opportunity to testify at a hearing before the Board.  The Veteran initially requested a hearing in an August 2012 substantive appeal (VA Form 9), and then withdrew the request.  See February 2014 VA Form 21-0820.  Thereafter, a September 2014 letter from the Veteran's representative states that the Veteran did wish to testify at a Board hearing.  Moreover, a September 2016 appellate brief requests the Board to return the case to the RO to schedule a Board hearing by videoconference.  As noted in the brief, the RO informed the Veteran in a December 2014 letter that she had been placed on the list of persons who had requested a Board hearing.  However, a hearing has not yet been scheduled.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the next available hearing before the Board at the local RO, including by videoconference.  Provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws her hearing request or fails to report for the scheduled hearing, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




